Exhibit 10.4

AMENDMENT NO. 1 TO THE

SECOND AMENDED AND RESTATED

EMPLOYMENT AND NON-COMPETITION AGREEMENT

This Amendment No. 1 to the Second Amended and Restated Employment and
Non-Competition Agreement (this “Amendment”) is made and entered into effective
as of March 28, 2016 (the “Effective Date”), by and between PowerSecure
International, Inc., a Delaware corporation (the “Company”), and Sidney Hinton,
an individual who resides in Wake Forest, North Carolina (“Officer”).

Recitals

WHEREAS, Officer has been engaged as an employee and as the Chief Executive
Officer of the Company;

WHEREAS, the Company and Officer entered into a Second Amended and Restated
Employment and Non-Competition Agreement on December 17, 2009 (as amended and
restated from time to time, the “Employment Agreement”), setting forth the terms
and conditions of Officer’s employment with the Company; and

WHEREAS, the Company and Officer desire to amend certain terms and conditions of
the Employment Agreement as set forth herein;

Agreement

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Officer, intending to be legally bound hereby, agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given to them in the
Employment Agreement.

Section 2. Amendments to Employment Agreement. Notwithstanding anything to the
contrary contained in the Employment Agreement, in the event that the Severance
Amount becomes payable pursuant to Section 5(f)(i) of the Employment Agreement
or pursuant to the terms of that certain Letter Agreement, dated February 24,
2016, by and among Officer, the Company and the Southern Company (the “Letter
Agreement”), the Severance Amount shall be payable in approximately equal
installments in accordance with the Company’s customary payroll practices over
the 36 months following the termination of Officer’s employment, subject to any
required delay pursuant to Section 5(l) of the Employment Agreement.

Section 3. Effectiveness of Amendment. This Amendment shall be effective as of
the Effective Date. As of and after the Effective Date, all references to the
Employment Agreement, including the terms “this Agreement,” “hereof,” “herein”
and the like contained in the Employment Agreement, shall mean and be deemed to
be references to the Employment Agreement as amended by the terms of the Letter
Agreement and this Amendment. From and



--------------------------------------------------------------------------------

after the Effective Date, the Employment Agreement shall remain in full force
and effect in accordance with its terms, as such terms are amended by the terms
of this Amendment and the Letter Agreement.

Section 4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to provisions
governing conflicts of laws.

Section 5. Successor and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, in accordance with the Employment Agreement.

Section 6. Headings. The headings in this Amendment are included for convenience
of reference only and do not define, limit, explain or modify this Amendment or
its interpretation, construction or meaning and are in no way to be construed as
a part of this Amendment.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts (including counterparts executed by less than all parties hereto),
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument. A signed copy of this Amendment
delivered by PDF, facsimile, e-mail or other means of electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Amendment.

Section 8. Entire Agreement. The Employment Agreement, as amended by this
Amendment, sets forth the entire agreement and understanding of the parties
hereto with respect to the subject matter thereof and hereof and supersedes in
their entirety all prior and contemporaneous written and oral agreements,
arrangements, understandings, negotiations, communications, covenants,
representations and warranties among the parties hereto relating to such subject
matter.

(Remainder of page intentionally left blank. The next page is the Signature
Page)



--------------------------------------------------------------------------------

SIGNATURE PAGE

IN WITNESS WHEREOF, this Amendment No. 1 to the Second Amended and Restated
Employment and Non-Competition Agreement has been executed and delivered by or
on behalf of the parties hereto as of the Effective Date.

 

COMPANY: POWERSECURE INTERNATIONAL, INC. By:  

/s/ Christopher T. Hutter

  Christopher T. Hutter,   Executive Vice President and   Chief Operating
Officer OFFICER:

/s/ Sidney Hinton

Sidney Hinton